--------------------------------------------------------------------------------



Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

SUPPLY AND COMMERCIALIZATION AGREEMENT

BY AND BETWEEN

VIASPACE GREEN ENERGY INC.
AND

VIASPACE INC.

 

 

 

 

 

 

September 30, 2012

 

 

 

 

 



Page 1

 

 

SUPPLY, LICENSE AND COMMERCIALIZATION

AGREEMENT

 

THIS SUPPLY, LICENSE AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
entered into as of the 30th day of September 2012 (the “Effective Date”) by and
between VIASPACE Green Energy, Inc., a British Virgin Islands company (“VGE”)
and VIASPACE Inc., a corporation organized under the laws of the State of
Nevada, with offices located within the State of California (“VIASPACE”). VGE
and VIASPACE are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.” Except as otherwise defined within the text,
capitalized terms and phrases shall have the meaning ascribed thereto in Article
1 of this Agreement.

 

RECITALS:

 

VGE controls certain know-how and other rights related to Giant King Grass.
Through its stock ownership in VGE through the Effective Date, VIASPACE has
garnered considerable knowledge and experience in promoting and marketing Giant
King Grass. VGE and VIASPACE believe that a license and supply arrangement
regarding Giant King Grass would be desirable and beneficial to both Parties. On
and subject to the terms and conditions set forth herein, VGE and VIASPACE
therefore desire to provide for the supply and commercialization of Giant King
Grass as described herein.

 

NOW, THEREFORE, in consideration of the covenants and conditions set forth in
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby enter into this Agreement:

 

ARTICLE 1

DEFINITIONS

 

For the purpose of this Agreement, the following expressions shall have the
meanings ascribed thereto as follows, unless the context expressly requires
otherwise:

 

“Action” shall mean any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), assessment, arbitration, investigation, hearing, charge,
complaint, or other legal proceeding.

 

“Affiliate” shall mean any entity that controls, is controlled by, or is under
common control with a Party. Without limiting the generality of the foregoing, a
Person shall be regarded as in control of another Person if it, directly or
indirectly, owns, controls or otherwise possesses: (a) in excess of fifty
percent (50%) of the voting stock or other applicable ownership interest thereof
of the other Person or (b) the power to direct or cause the direction of the
management and policies of such other Person.

 

“Business Day” shall mean a day on which banking institutions in both Atlanta,
Georgia and Los Angeles, California are open for business.

 

“Commercial License” shall have the meaning ascribed thereto in Section 2.1(a)
of this Agreement.

 

“Commercialization” or “Commercialize” shall mean to import, grow, sell, market
and distribute a product, plant or material.

 

“Competitive Product” shall have the meaning ascribed thereto in Section 2.2 of
this Agreement.

 



Page 2

 

 

“Confidential Information” shall mean any and all technical, financial, business
and other information, including, without limitation, Trade Secrets, that is (a)
of tangible or intangible value to the Disclosing Party or of any Affiliate
thereof or any Business Contact of Disclosing Party or any such Affiliate, or
(b) otherwise clearly marked by such Party or Affiliate thereof as confidential
at the time of disclosure or, if disclosed orally or visually, is stated to be
confidential and is subsequently documented in writing or other tangible form
with such conspicuous designation that is delivered to the Receiving Party
within a reasonable period of time following any such disclosure, which
information shall be deemed to include, without limitation, financing structures
and proposals, proprietary technology, concepts, designs, ideas, inventions,
research, development, compounds, biological materials, patent applications,
know-how and other intellectual property rights; the work product; business
contacts and other customers and suppliers and agreements or understanding with
any of them; pricing information and strategy; business practices, procedures,
processes, methodologies, plans, techniques and strategies; standard operating
procedures; product specifications (including, without limitation, the genetic
or biologic composition or makeup thereof) and testing results, financial
information (such as tax returns, financial statements, accounting records,
audit letters, work papers, expert opinions); counsel and other advisory
opinions; and all other information relating thereto, along with this Agreement
and any term or condition hereof, and any and all such information of any Third
Party that is provided to us under restrictions on either disclosure or use (or
both). Notwithstanding the foregoing, Confidential Information shall not include
information that (a) is known to the Receiving Party at the time of the
disclosure, as evidenced by its written records; (b) is disclosed to the
Receiving Party by a Third Party lawfully in possession of such information and
not under an obligation of nondisclosure; (c) is or becomes patented, published
or otherwise part of the public domain through no fault of the Receiving Party;
(d) is developed by or for the Receiving Party independently of Confidential
Information disclosed hereunder as evidenced by Receiving Party’s written
records or other competent evidence; or (e) is required by law to be disclosed
by Receiving Party, provided that the Receiving Party gives the Disclosing Party
hereto prompt notice of such legal requirement such that such Disclosing Party
shall have the opportunity to apply for confidential treatment of such
Confidential Information. For purposes of this Agreement, the following
information shall be deemed to constitute the Confidential Information of VGE:
any and all proprietary technology, concepts, designs, ideas, inventions,
research, development, compounds, biological materials, patent applications,
know-how and other intellectual property rights; work product; procedures,
processes, methodologies, plans, techniques and strategies; standard operating
procedures; product specifications (including, without limitation, the genetic
or biologic composition or makeup thereof) and testing results for, relating to
or arising out of the VGE IP, including, without limitation, GKG and GKG IP.

 

“Contract Year” shall mean a period consisting of twelve (12) consecutive
calendar months commencing on the Effective Date or anniversary thereof of each
year.

 

“Control” or “Controlled” shall mean, shall mean, with respect to any
intellectual property right or other intangible property, the ability of a Party
or its Affiliates to grant to any other Person a license or sublicense to use
such rights without violating the rights of any Third Party.

 

“Deliver” or “Delivery” shall mean delivery to VIASPACE’s designated carrier in
the People’s Republic of China of a product described in a VIASPACE Purchase
Order issued to VGE pursuant to this Agreement.

 

“Designated Representatives” shall mean those officers, directors, employees and
agents of Receiving Party, who are provided Confidential Information and other
proprietary information on a “need to know” basis only and are directed and
required in writing by such Receiving Party to both maintain the disclosed
information in strict confidence and exclusively use such information solely in
connection with performing such Party’s obligations under this Agreement.

 



Page 3

 

 

“Disclosing Party” shall mean that Party that is making a disclosure of its
Confidential Information or Trade Secrets (or both) to the Receiving Party.

 

“Dollar” and the symbol “$” mean lawful money of the United States of America.

 

“Exclusive Period” shall mean that period of time as measured from the Effective
Date through to the date on which (a) the Term of this Agreement shall expire,
(b) this Agreement is converted to a non-exclusive license, if ever; or (c)
VIASPACE commences any research, development or commercialization of a grass
similar or otherwise having competitive properties to Giant King Grass (or
attempting such actions) or otherwise engages in any other act or omission in
breach of this Agreement, whichever date or event is first to occur.

 

“Final Product Transfer Price” or “FPTP” shall mean the actual cost of
Manufacturing, along with the fully allocated overhead associated therewith, for
Giant King Grass Delivered to VIASPACE under this Agreement, which cost shall be
determined in accordance with GAAP and fixed for the first Contract Year and
then increased thereafter by 15% for each succeeding Contract Year or such
greater costs and expenses to the extent the same are substantiated to VIASPACE.
For example, as of the Effective Date, the FPTP for 45,000 GKG nodes is $1,800.

 

“First Commercial Launch” shall mean the date on which occurs the first
commercial sale of the Product or Process in each country within the VIASPACE
Territory.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis. Unless otherwise defined or stated, financial terms shall
be calculated by the accrual method under GAAP.

 

“GKG IP” shall mean the GKG Tradename and the customer list relating to Giant
King Grass and the contact information identified therein.

 

“GKG Tradename” shall mean the name “Giant King Grass,” “GKG” or any other
derivative thereof.

 

“Giant King Grass” or “GKG” shall mean the high yield, non-genetically modified,
natural hybrid grass that was received and licensed by VGE from IPA China under
the VGE License.

 

“Improvements” shall mean any and all procedures, processes, developments,
modifications, derivatives, uses or other inventions or discoveries on or
relating to Giant King Grass.

 

“Intellectual Property Rights” or “IP” shall mean patents, patent applications,
trademarks, trademark applications, trademark registrations, tradenames, service
marks, copyright, copyright applications and registrations, Trade Secret and all
other such intellectual property rights.

 

“IPA China” shall mean Guangzhou Inter-Pacific Arts Corp., a Chinese
wholly-owned foreign enterprise registered in Guangdong province.

 

“Legal Fees” shall mean the fees and expenses (including attorneys’ fees) not to
exceed $40,000 incurred by Sung Chang or VGE or any other Affiliate thereof (as
determined after the Effective Date) in connection with the negotiation and
preparation of this Agreement and all documents relating thereto and the
recapitalization of VGE and any and all documents relating thereto.

 



Page 4

 

 

“Manufacturing” or “Manufacture” shall mean activities directed to planting,
growing, harvesting, producing, manufacturing, processing, filling, finishing,
packaging, storage and quality assurance testing of a product, plant or
material, whether in bulk or finished goods or otherwise.

 

“Net Sales” means, for any period, the aggregate gross amounts invoiced for
sales of a Product or any Improvement thereon or Process relating thereto in the
VIASPACE Territory (“Gross Sales”), less good faith estimates of the following
deductions to the extent specifically relating to sales and normal and customary
for a product of the nature of Giant King Grass and evidenced by independent
substantiation, which shall be adjusted to actual on a periodic basis (no less
frequently than annually):

 

(a) Credits or allowances actually granted for damaged Giant King Grass, returns
or rejections of Giant King Grass, chargebacks, price adjustments and billing
errors taken within 12 months of the initial sale to which they relate, each to
the extent consistent with a Party’s usual course of dealing for its products
other than Giant King Grass;

 

(b) Normal and customary trade, cash and quantity discounts, allowances and
credits, in amounts customary in the trade not to exceed Seven Percent (7%) of
the invoice amount actually paid or granted in respect of each such sale, each
to the extent consistent with a Party’s usual course of dealing for its products
other than Giant King Grass;

 

(c) Commissions;

 

 

(d) Sales taxes, VAT and other taxes applied to the sale of Giant King Grass to
the extent included in the gross amount invoiced; and

 

(e) An allowance for bad debt, which shall in no event be greater than an amount
reasonably approved by VIASPACE’s independent auditors.

 

“Person” shall mean an individual, corporation, company, partnership,
organization or any similar entity.

 

“Pick Up Date” shall mean the date on which Delivery is made in accordance with
Article 5 of this Agreement.

 

“Process” shall mean any process relating to a Product that is developed, made
or manufactured from VGE Confidential Information, which, as the case may be,
has not been made the subject of a public disclosure or that has not otherwise
become available to the public, except through the issuance of a patent.

 

“Product” shall mean any material, plant, or product comprised, in whole or in
part, of Giant King Grass.

 

“Receiving Party” shall mean the Party that is in receipt of the Confidential
Information delivered to it by the Disclosing Party.

 

“Term” shall mean the term of this Agreement as defined in Section 10.1 hereof.

 

“Third Party” shall mean any Person other than a Party under this Agreement.

 



Page 5

 

 

“Trade Secrets” shall mean each respective Party’s know-how and other
proprietary information (including, but not limited to business information,
technical or non-technical data, financial data, financial plans, lists of
customers or suppliers) that: (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. To the extent that applicable law
mandates a definition of “trade secret” inconsistent with the foregoing
definition, then the foregoing definition shall be construed in such a manner as
to be consistent with the mandated definition under applicable law. For purposes
of this Agreement, the following Confidential Information shall be deemed to
constitute the Trade Secrets of VGE: any and all proprietary technology,
concepts, designs, ideas, inventions, research, development, compounds,
biological materials, patent applications, know-how and other intellectual
property rights; work product; procedures, processes, methodologies, plans,
techniques and strategies; standard operating procedures; product specifications
(including, without limitation, the genetic or biologic composition or makeup
thereof and parent plants) and testing results for, relating to or arising out
of the VGE IP, including, without limitation, GKG and GKG IP.

 

“VGE IP” shall have the meaning ascribed thereto in Section 8.1 of this
Agreement.

 

“VGE License” shall mean that certain license entered into by and between VGE
and IPA China.

 

“VGE Territory” shall mean the People’s Republic of China and Taiwan and each
respective territory and possession thereof.

 

“VIASPACE Territory” shall mean the world other than the VGE Territory.

 

ARTICLE 2

GRANT OF LICENSE

AND

APPOINTMENT OF DISTRIBUTOR

 

2.1 Commercialization License. Subject to the terms and conditions of this
Agreement, including, without limitation, the payment of the FPTP, royalties and
any and all other fees, costs and expenses described in and Section 8.2 of this
Agreement, VGE hereby grants to VIASPACE for the Term a nontransferable,
royalty-bearing exclusive license to Commercialize Giant King Grass within the
VIASPACE Territory and to use the GKG IP and VGE Tradename, including, without
limitation, to reproduce and publicly display the VGE Tradename and GKG
Tradename solely in connection with its license to Commercialize Giant King
Grass and as otherwise provided in this Agreement (the “Commercial License”).
The Commercial License granted under this Agreement is personal to VIASPACE,
with no right whatsoever to assign, sublicense or otherwise grant any interest
therein to any Third Party, without the prior written consent of VGE, which
consent will not be unreasonably withheld, delayed or conditioned. VIASPACE
shall use the VGE Tradename and GKG IP only for the purposes set forth in this
Agreement and in compliance with applicable laws. VIASPACE agrees that it will
do nothing inconsistent with VGE’s ownership of the VGE Tradename or GKG IP,
with its use thereof inuring to the benefit of and be on behalf of VGE as the
licensor. VIASPACE shall use the VGE Tradename and GKG Tradename in such manner
that it creates a separate and distinct impression from any other trademark,
tradename or service mark and maintain at all times during the Term the good
name and reputation of VGE and such tradenames.

 

2.2 VIASPACE Restrictive Covenants.

 

(a) Competing Giant King Grass. From and after the Effective Date and for three
(3) years following the earlier of the expiration or termination of the
Agreement, VIASPACE shall not and shall cause its Affiliates to not, directly or
indirectly, including, without limitation, through a third party:

 



Page 6

 

 

(i) Manufacture (to include, without limitation, the planting, growing,
harvesting and processing of seedlings and producing of pellets therefrom),
Commercialize or otherwise engage in any research or development of a grass or
any other product or material having similar or otherwise competitive properties
to Giant King Grass (a “Competitive Product”), except that upon the prior
written consent of VGE during the Term of this Agreement, for purposes of crop
biodiversity; or

 

(ii) Solicit for such prohibited purposes any customer, supplier or other vendor
or employee with which VIASPACE had a relationship during the Term for the
research, development, Manufacture or Commercialization of Giant King Grass or
any Competitive Product.

 

(b) No Sales Outside of VIASPACE Territory. Without the prior written consent of
VGE, in no event shall VIASPACE, directly or indirectly, (1) attempt to
Commercialize or Commercialize Giant King Grass outside of the VIASPACE
Territory or knowingly supply Giant King Grass within the VIASPACE Territory for
resale or use within the VGE Territory during the Term of this Agreement; (2)
make any use of Giant King Grass or VGE Confidential Information, including,
without limitation, the composition or other genetic makeup of Giant King Grass,
for any purpose or otherwise disclose any of the same to any Person whatsoever
other than as is expressly permitted under this Agreement during the Term; or
(3) reverse engineer, decode or otherwise attempt to determine or determine or
modify or improve on the composition or genetic makeup of Giant King Grass or
otherwise create any derivative or hybrid thereof, unless any such activities
are disclosed in advance and in writing to VGE and the results thereof are owned
by and assigned to VGE upon and coincident with any such notice (or failing
notice, demand by VGE following it actually becoming aware thereof)(the
“Results”), in which event such Results shall be licensed to VIASPACE at its
election upon mutually agreed terms and conditions.

 

(c) Business Protection Agreement. Consistent with the foregoing, VIASPACE shall
enter into, provide VGE an executed copy thereof and agree to enforce a business
protection agreement with each of its employees pursuant to which each such
individual agrees to substantially the same restrictions and to the reasonable
satisfaction of VGE, with VGE being a third party beneficiary thereof. A form of
the Business Protection Agreement is attached hereto and marked as Exhibit “A.”

 

(d) Conditions to Commercial License. As conditions precedent to the Commercial
License, each of the following shall have been fully executed as of the
Effective Date:

 

(i) That certain Lock Up Agreement shall have been entered into by all parties
thereto; and

 

(ii) That certain Funding Agreement entered into by and between VIASPACE and
Kevin Schewe, MD.

 

2.3 VGE’s Restrictive Covenants. As of the Effective Date and for the Exclusive
Period, VGE will refrain from directly or indirectly, including, without
limitation, through a third party, (a) attempting to commercialize or
commercialize Giant King Grass in the VIASPACE Territory, or (b) the
Manufacture, Commercialization or research or development of a grass similar or
otherwise having competitive properties to Giant King Grass (or attempting such
actions) in the VIASPACE Territory; or (c) knowingly supplying GKG or otherwise
licensing GKG IP within the VGE Territory for resale or use of GKG within the
VIASPACE Territory.

 



Page 7

 

 

ARTICLE 3

RESERVATION OF RIGHTS

 

Except as expressly granted under the Commercial License, VGE reserves to itself
any and all rights to the Giant King Grass and the VGE IP. Consistent with the
foregoing, nothing in this Agreement, subject to Section 2.3(c) above, shall be
deemed to restrict or otherwise impair or impede the right or ability of VGE or
any Affiliate or sublicensee thereof to market, sell, distribute, package, label
or appoint additional Persons as licensees of Giant King Grass, subcontract any
such rights to, or otherwise enter into any arrangement whatsoever with any
Person with respect to Giant King Grass or otherwise deal in or with Giant King
Grass within the VGE Territory.

 

ARTICLE 4

COMMERCIALIZATION

 

4.1 In General. VIASPACE, at its sole cost and expense, shall use commercially
reasonable efforts to Commercialize Giant King Grass throughout the VIASPACE
Territory, which efforts shall include, without limitation, providing
appropriate incentives consistent with its normal and lawful business practices
to sales representatives involved in the Commercialization of Giant King Grass.
Without limiting the foregoing, VIASPACE shall (a) prepare and provide VGE for
its prior review and approval all promotional, sales and marketing materials
that are intended to be used or otherwise relied upon for the Commercialization
(the “Marketing Materials”) of Giant King Grass within the VIASPACE Territory,
which shall in all events be in consistent and compatible with the marketing
materials used by VGE, if any, for Commercialization of Giant King Grass within
the VGE Territory and otherwise in compliance with applicable laws; provided,
however, that if VGE shall not have either approved or disapproved of such
Marketing Materials within ten days of its receipt thereof, then such Marketing
Materials shall be deemed approved by it and in any event VGE shall not
unreasonably withhold its approval of such materials; (b) not extend any written
or oral warranty or guarantee or make any representation or claims with respect
to any aspect of Giant King Grass, without VGE’s express prior written consent,
which consent shall not be unreasonably delayed or denied; and (c) not make any
modifications or additions to Giant King Grass, without VGE’s express prior
written consent, which consent shall not be unreasonably delayed or denied.
Subject to any limitations imposed by applicable law, all such Marketing
Materials and all documentary information and oral presentations (where
practicable) regarding the marketing and promotion of Giant King Grass in
countries of the VIASPACE Territory shall acknowledge VIASPACE’s distribution
and license arrangement. Copies of all Marketing Materials used in the VIASPACE
Territory will be archived by VIASPACE in accordance with applicable law.
VIASPACE shall be responsible, at its sole cost and expense, for the preparation
and printing of the Marketing Materials for Commercialization of Giant King
Grass in the VIASPACE Territory.

 

4.2 Sales and Distribution. VIASPACE shall be responsible for booking sales,
warehousing and distributing Giant King Grass in the VIASPACE Territory. If VGE
receives any orders for use of Giant King Grass in the VIASPACE Territory, it
shall refer such orders to VIASPACE. If VIASPACE receives any orders for use of
Giant King Grass in the VGE Territory, it shall refer such orders to VGE.
VIASPACE shall be solely responsible for handling all returns and all aspects of
order processing, invoicing and collection, distribution, inventory and
receivables of Giant King Grass as such matters pertain to its Commercialization
within the VIASPACE Territory. If Giant King Grass sold in the VIASPACE
Territory is returned to VGE, it shall be shipped at VIASPACE’s sole cost and
expense to a facility designated by VIASPACE.

 



Page 8

 

 

4.3 Reporting of Sales. VIASPACE shall provide to VGE detailed written reports
within thirty (30) days following the last day of each calendar quarter
(commencing with the first calendar quarter during a Contract Year in which the
First Commercial Sale is made of any Giant King Grass in the VIASPACE
Territory), which reports shall account for unit volume, gross sales price and
any and all reductions or adjustments thereto, Net Sales and Giant King Grass
inventories, which records shall be maintained for the period described in
Section 6.4(a) of this Agreement.

 

ARTICLE 5

SUPPLY OF PRODUCTS

 

5.1 In General. VIASPACE purchase orders for Giant King Grass seedlings will be
filled at the Final Product Transfer Price, plus any amounts described in
Section 6.8, below, with any all such amounts being paid by VIASPACE to VGE on
or before Delivery.

 

5.2 Growing Costs. VGE will pay the ongoing expenses for Giant King Grass
currently growing in the Guangdong province, and VIASPACE will pay the expenses
for any other test plots grown at VIASPACE’s request and approved by VGE.
Consistent with such efforts, upon reasonable prior notice, VGE will allow
VIASPACE, at VIASPACE’s sole cost and expense, to visit the Giant King Grass
location and test plots controlled by VGE or any Affiliate thereof in the
Guangdong province with current and potential customers upon reasonable prior
notice, and VGE will be allowed to visit all such locations and growing
locations controlled by VIASPACE or any Affiliate thereof or any customer
distributor or such other vendor of VIASPACE or any such Affiliate.

 

5.3 Forecasts. Not later than the tenth (10th) day of each calendar month during
each Contract Year (the “Forecast Date”), VIASPACE shall provide VGE, a rolling,
good-faith, twelve (12) month written forecast of expected purchases by VIASPACE
of Giant King Grass, and the corresponding expected required Pick Up Dates (the
“Forecast”) in order to assist VGE in its Delivery planning. The first four (4)
months of the Forecast shall be binding on VIASPACE (the “Binding Forecast”),
whereas the remaining eight (8) months shall constitute a non-binding estimate
of such Giant King Grass requirements. In the event VIASPACE fails to furnish a
Forecast within five (5) days after any Forecast Date, the then current Forecast
shall apply until changed at a subsequent Forecast Date (on a ‘rolled-forward’
basis, with the new twelfth (12th) month of the Forecast being the quantity of
the ‘rolled-forward’ eleventh (11th) month). During the Term, with respect to
each month that is added as the fourth (4th) month to a Forecast, the quantities
and types of Giant King Grass forecasted for such fourth (4th) calendar month
may not fluctuate (up or down) by more than five percent (5%) from the
quantities and types of Giant King Grass forecasted for such month when it was
the fifth (5th) month of a Forecast.

 

5.4 Purchase Orders. VIASPACE shall submit to VGE purchase orders for Giant King
Grass (“Purchase Orders”) for purchase of the Product at the FPTP consistent
with the Forecast at least sixty (60) days before Delivery, which date shall be
set forth in the Forecast and Purchase Order. Each Purchase Order shall be in
writing and shall specify (a) the quantity of Giant King Grass to be delivered;
(b) VIASPACE’s required Pick Up Date of such Giant King Grass, provided,
however, that in no event shall the Pick Up Date be sooner than sixty (60) days
after the date of the Purchase Order; and (c) the name, address and phone number
of the person to receive the notice of receipt.

 



Page 9

 

 

5.5 Acceptance of Purchase Orders. Provided that VIASPACE has complied with
Sections 5.3 and 5.4, VGE shall accept and use its commercially reasonable
efforts (subject to Section 12.1 of this Agreement; e.g., the failure of GKG to
grow in the winter months) to fulfill the Purchase Orders for the quantities set
forth in the Binding Forecast. In the event that VGE wishes to reject a Purchase
Order due to a failure by VIASPACE to comply with Sections 5.3 or 5.4, it shall
notify VIASPACE of its decision to do so within ten (10) Business Days after
VGE’s receipt of the Purchase Order with an explanation of the reasons for the
rejection.

 

5.6 Purchase Order Changes. If VIASPACE requests changes to any Purchase Order
prior to the Pick Up Date of Giant King Grass, VGE will attempt to accommodate
such changes within its reasonable distribution capabilities and efficiencies.
VGE shall advise VIASPACE of its fully burdened costs associated with making any
such change and VIASPACE shall be deemed to have accepted the obligation to pay
VGE for such costs if VIASPACE directs VGE in writing to proceed to make the
change after receiving notice of such costs.

 

5.7 Standard Terms. It is understood that each Party may, for convenience, use
its own standard pre-printed forms of the Purchase Orders, acknowledgements,
acceptances or invoices in the performance of its obligations hereunder;
provided, however, that any terms, conditions or provisions in such pre-printed
forms which are inconsistent with or which modify or supplement this Agreement
shall be null and void.

 

5.8 Invoicing and Delivery of Giant King Grass. VGE shall invoice VIASPACE upon
or as soon as reasonably practicable following its receipt and acceptance of a
Purchase Order for the Delivery of Giant King Grass. Except as otherwise
provided in VGE’s invoice, VIASPACE shall pay the invoiced amount in no event
later than the Pick Up Date. Each order of Giant King Grass under a VIASPACE
Purchase Order may be picked up by VIASPACE after the Pick Up Date, but in no
event prior to the date on which VIASPACE shall have paid in full the invoiced
amount, with Delivery being deemed accepted by VIASPACE upon and coincident with
the Pick Up Date. Delivery shall be made EXW (Incoterms 2010) at the Guangdong
airport location for VIASPACE’s designated common carrier in the Peoples
Republic of China, with VGE having no responsibility to VIASPACE for any losses,
damages, costs or expenses for or resulting from Delivery on or after the Pick
Up Date or for failure to Deliver or failure to timely Deliver Giant King Grass
due to an event described in Section 12.1 of this Agreement.

 

ARTICLE 6

PURCHASE PRICE, MILESTONE

AND

ROYALTY PAYMENTS

 

6.1 Transaction Legal Fees. VIASPACE shall pay to Sung Chang or his designee the
Legal Fees not later than the date immediately preceding the second anniversary
of the Effective Date.

 

6.2 Final Giant King Grass Transfer Price. VIASPACE shall pay to VGE on or
before the Pick Up Date the per unit FPTP for the Giant King Grass Delivered by
VGE in accordance with each respective or applicable Purchase Order as provided
in Article 5 above.

 

6.3 Royalty Payments. In consideration for the Commercial License, VIASPACE
shall pay to VGE the royalties on its Net Sales of Giant King Grass as set forth
on that Exhibit “B,” entitled “Royalty Payments.”

 



Page 10

 

 

6.4 Royalty Reports; Payment Due Dates.

 

(a) In General. VIASPACE shall maintain its customary form of records reasonably
required, which records shall (i) be complete, true and accurate in all material
respects, (ii) reflect the computation of the amounts due and owing to VGE, on a
country-by-country basis, including, without limitation, the Royalty Report
below, (iii) be in sufficient detail so as to enable VGE to confirm compliance
by VIASPACE of its obligations under this Agreement and (iv) be maintained for
at least three (3) years after the end of each Contract Year during the Term.

 

(b) Royalty Report. In addition to the reports to be provided to VGE under
Section 4.3 of this Agreement, VIASPACE shall provide VGE a non-binding royalty
estimate within fifteen (15) days after close of each calendar quarter. VIASPACE
will provide to VGE, at the same time as each royalty payment is made, a
complete, true and accurate written report showing: (i) the gross sales made for
purposes of calculating Net Sales and the calculation of Net Sales determined
from such gross sales for and during the applicable calendar quarter period,
along with any and all reductions from such gross sales; (ii) the calculation of
the royalty due and payable for such reporting period; (iv) the First Commercial
Launch date(s) of the Product or Process in each country within the VIASPACE
Territory; and (v) any other information reasonably requested by VGE to verify
the accuracy of the royalty payments hereunder.

 

(c) VGE’s Right to Audit. VIASPACE shall, not more than one time per Contract
Year, during normal business hours, permit auditors designated by VGE, at VGE’s
expense and upon thirty (30) days written notice, full rights of inspection and
audit of VIASPACE’s books, records and operations, including, without
limitation, any and all of the manufacturing, sales and growing locations of
VIASPACE and any customer, affiliate, distributor or other such vendor thereof.

 

(d) Handling of Underpayment. In the event that the audit contemplated in this
paragraph reveals any underpayment, VIASPACE shall remit promptly, but in no
event later than thirty (30) days following the date on which any such audit
results are presented to VIASPACE, to VGE the amounts thereof, and if VIASPACE
fails to remit payment within such 30 day period, VGE shall be permitted to
pursue all legal and equitable remedies available to it pursuant to this
Agreement as well as all applicable laws. In the event that the underpayment is
more than five percent (5%) of the amount due for the period audited, VIASPACE
shall also remit to VGE the entire reasonable and documented cost of such audit.

 

6.5 Payment Terms. All payments to be made pursuant to this Agreement shall be
made by VIASPACE to VGE in United States Dollars. All late payments shall accrue
interest from the date owing until paid in full at a rate equal to the lower of
fifteen percent (15%) per annum or the highest rate permitted by applicable law.

 

6.6 Foreign Exchange. With respect to Net Sales invoiced or expenses incurred in
United States Dollars, the Net Sales or expense amounts and the amounts due to
VGE under this Agreement shall be expressed in United States Dollars. With
respect to Net Sales invoiced or expenses incurred in a currency other than
United States Dollars, the Net Sales or expense shall be expressed in the
currency in which such Net Sales were invoiced or such expense was incurred,
together with the United States Dollar equivalent, calculated using the average
of the spot rate on the first and last Business Days of the Calendar Quarter in
which the Net Sales were made or the expense was incurred. The 12:00 Noon Buying
Rates, as certified by the NY Federal Reserve Bank (currently and historical
rates can be found on their website at www.ny.frb.org), shall be used as the
source of spot rates.

 



Page 11

 

 

6.7 Blocked Payments. In the event that, by reason of applicable laws or
regulations in any country, it becomes impossible or illegal for VIASPACE or any
Affiliate or sublicensee thereof, to transfer, or have transferred on its
behalf, fees or other payments due to VGE under this Agreement, VIASPACE shall
promptly notify in writing VGE of the conditions preventing such transfer and
such fees or other payments shall be deposited in local currency in the relevant
country to the credit of VGE in a recognized banking institution designated by
VGE or, if none is designated by VGE within a period of thirty (30) days, in a
recognized banking institution selected by VIASPACE or its Affiliate or
sublicensee, as the case may be, and identified in a written notice delivered to
VGE.

 

6.8 Taxes. Any federal, state, county or municipal sales or use tax, excise,
customs charges, duties or similar charge, value-added tax or any other tax
assessment (other than that assessed against income), license, fee or other
charge lawfully assessed or charged on the Manufacture, sale or transportation
of Giant King Grass sold to VIASPACE by VGE pursuant to this Agreement (“Taxes”)
shall be the responsibility of VIASPACE. Should VIASPACE be obligated by law to
withhold any Taxes on payments made to VGE for product invoiced under this
Agreement, the payment due hereunder shall be increased such that after the
withholding of the appropriate amount, VGE receives the amount that would have
been paid but for the Taxes withheld. VIASPACE shall pay all such Taxes in a
timely manner and promptly provide VGE with a receipt evidencing such payment.
Should VGE be obligated to pay such Taxes, and such Taxes were not satisfied by
way of withholding, VIASPACE shall promptly reimburse VGE for such payment, in
an amount such that after the payment of the Taxes, VGE has received the same
amount that it would have received had such Taxes not been payable. Such taxes
shall be reflected on the invoices as provided in the Article 5 of this
Agreement.

 

ARTICLE 7

[Reserved.]

 

ARTICLE 8

INTELLECTUAL PROPERTY

 

8.1 VGE’s Ownership of Giant King Grass. As between the parties, VGE owns and
shall retain all right, title and interest in and to Giant King Grass, the VGE
Tradename and the GKG IP and any and all other intellectual property relating
thereto, whether in or outside of the VIASPACE Territory, including any and all
modifications, improvements and other Results relating to Giant King Grass,
whether created, invented or otherwise developed by VIASPACE or any Affiliate
thereof or any director, employee, contractor or agent of either VIASPACE or any
such Affiliate thereof (the “VGE IP”). All registrations, trademarks, domain
names and other Intellectual Property right relating to VGE IP shall be
registered in the name of VGE, and any VGE IP in the name or possession of
VIASPACE will immediately be assigned, transferred or returned to VGE as a
condition to the Commercial License.

 

8.2 VGE Intellectual Property. This Agreement, to include, without limitation
the Commercial License, is a sublicense and, as such, is subject to and
expressly limited by the terms and conditions of the VGE License, that certain
license, which itself is a sublicense, entered into by and between IPA China and
its licensor (the “Parent License”) and that certain license entered into by and
between the licensee under the Parent License and the original licensor (the
“Grandparent License”), and notwithstanding any provision of this Agreement to
the contrary, VGE grants no right and makes no covenant to VIASPACE that is
broader than or otherwise exceeds the scope of rights and covenants granted to
VGE under either (or both of) the Parent License or Grandparent License, as the
case may be. To the knowledge of VGE, no act or omission has occurred since the
30th day of July 2012 that would have a material adverse effect on the Parent
License. VGE hereby agrees to use commercially reasonable efforts to maintain
the Parent License in accordance with its terms and condition.

 



Page 12

 

 

8.3 Review of Use. VGE shall have the right to review and approve in advance
VIASPACE’s use of the VGE Tradename and GKG Tradename, which approval shall not
be unreasonably withheld, delayed or conditioned. VIASPACE shall make as soon as
reasonably practicable all changes to the usage of either the VGE Tradename or
GKG Tradename on any documents and materials containing either such tradename as
reasonably requested by VGE.

 

8.4 Inspection. VGE shall have the right, at its expense, to inspect at
reasonable times, either itself or through its duly authorized representatives,
all or any portion of VIASPACE’s books, records, properties and facilities, and
advertising and marketing documents. To the extent applicable, such inspection
shall be made in accordance with Section 6.4 (c). VIASPACE agrees to cooperate
fully with any such inspection by VGE and make VIASPACE’s employees available to
answer VGE’s questions as part of such inspection.

 

8.5 VGE Intellectual Property. VIASPACE shall promptly notify VGE of all VGE
Intellectual Property of which it becomes aware. VIASPACE hereby assigns and
shall assign to VGE all of VIASPACE’s right, title and interest in and to the
VGE Intellectual Property. VIASPACE shall provide VGE with reasonable
assistance, at VGE’s cost (except as set forth in this Section), to obtain,
perfect and enforce all rights, title and interest in the VGE Intellectual
Property, including, without limitation, the execution of any patent
applications and assignment agreements as and to the extent VGE elects to
obtain, perfect, prosecute or enforce any such applications and assignments. In
the event VGE is unable to secure VIASPACE’s signature on any document
hereunder, VIASPACE designates and appoints VGE and its duly authorized
representatives as its agents and attorneys-in-fact to act for and on its behalf
to execute such documents. Consistent with the forgoing, VGE will be responsible
for, at VGE’s sole election, cost and expense, the filing and prosecution of any
and all Intellectual Property Rights in the VIASPACE Territory with respect to
Giant King Grass or any VGE IP.

 

8.6 Notice, Enforcement and Defense of Intellectual Property Infringement.
VIASPACE agrees to promptly notify VGE of any conflicting use or any suspected
act of infringement, passing-off or unfair competition involving the VGE
Intellectual Property by any Third Party, or any allegations that the sale or
use of the VGE Intellectual Property within the VIASPACE Territory infringe upon
the Intellectual Property Rights of any Third Party, of which VIASPACE may
become aware. VGE shall have the sole and exclusive right, at VGE’s sole
discretion, to prosecute, maintain and enforce all VGE IP and prosecute or
defend any and all infringement actions against any Person infringing Giant King
Grass or any Intellectual Property right relating to the VGE IP, including,
without limitation, to engage in any and all court proceedings necessary to
protect its rights in the VGE Intellectual Property or to settle any disputes
involving such unauthorized acts or such allegations relating thereto, with VGE
retaining any and all recoveries; provided that if VGE fails to enforce the GKG
IP, then VIASPACE shall have, to the extent permitted under applicable law, the
right and power, at its sole cost and expense to do so. Further, VIASPACE agrees
to fully cooperate with VGE at VGE’s request (and at VGE’s cost) to help
terminate such activities by Third Parties, but shall not, without the express
written consent of VGE, engage in any court proceedings against, enter into any
settlement discussions with or in any other way attempt to terminate said
activities by Third Parties.

 



Page 13

 

 

ARTICLE 9

CONFIDENTIALITY

 

9.1 Confidentiality. Except as and to the extent related to the discharge of its
duties and obligations under this Agreement, the Receiving Party agrees that all
Confidential Information disclosed by the Disclosing Party or any Affiliate
thereof to VIASPACE hereunder shall be received and maintained by the VIASPACE
in strict confidence, shall not be used for any purpose whatsoever, and shall
not be disclosed to any Third Party (including, without limitation in connection
with any publications, presentations or other disclosures) other than its
Designated Representatives for the Term of this Agreement and for a period of
five (5) years following the termination or expiration of this Agreement;
except, however, that in the case of Confidential Information that otherwise
constitutes a Trade Secret, the Disclosing Party hereby agrees that it shall in
no event disclose any such information to Third Parties other than its
Designated Representatives for the period during which any such information
shall continue to constitute a trade secret under applicable law.

 

9.2 Return of Confidential Information. The Receiving Party shall keep the
Confidential Information owned or in which rights are held by the Disclosing
Party or any Affiliate thereof in appropriately secure locations. Upon the
expiration or termination of this Agreement, any and all such Confidential
Information possessed in tangible form by the Receiving Party, shall, upon
written request, be immediately returned to the Disclosing Party (or destroyed
if so requested) and not retained by the Receiving Party.

 

9.3 Ancillary Agreement. This Article 9 shall be construed as an agreement
ancillary to the other provisions of this Agreement, and the existence of any
claim or cause of action of one party against the other, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
of this Article.

 

ARTICLE 10

TERM; TERMINATION

 

10.1 Term. Unless sooner terminated as otherwise provided in this Agreement, the
term of this Agreement shall:

 

(a) The Initial Term. Commence on the Effective Date and shall continue in full
force and effect until the second (2nd) anniversary of the Effective Date (the
“Initial Term”); and

 

(b) Renewal Term. Subject to VIASPACE otherwise being in full compliance with
this Agreement (including, without limitation, the timely payment of any and all
amounts due hereunder) prior to the delivery of any Notice of Renewal and the
commencement of each then applicable Renewal Term, this Agreement may be renewed
on the same terms and conditions hereof:

 

(i) Provided that VIASPACE shall have first satisfied the conditions for any
such renewal as set forth in Exhibit “B” for each such applicable renewal,
VIASPACE shall have the option to renew the term of this Agreement for four (4)
consecutive and subsequent terms, each being for a two (2) year period (for a
total of ten (10) years from the Effective Date assuming each renewal is
elected)(each, a “Conditional Renewal Term”) by providing written notice of its
election to renew such term (each, a “Renewal Notice”) to VGE at least three (3)
months prior to the expiry of the then current Initial Term or Conditional
Renewal Term, as the case may be; and

 



Page 14

 

 

(ii) Provided it delivers a Renewal Notice to VGE at least three (3) months
prior to the expiry of the then Renewal Term, this Agreement shall automatically
renew on the same terms and conditions hereof for consecutive two (2) year
periods thereafter without any further act on the part of either Party (each, an
“Evergreen Renewal Term”); provided, however, that in no event shall the term of
this Agreement be renewed for the succeeding Evergreen Renewal Term if and to
the extent either Party delivers to the other written notice of its intent to
not so renew this Agreement (the “Notice of Nonrenewal”) at least sixty (60)
days prior to the end of any such Evergreen Renewal Term (as the case may
be)(together, the Conditional Renewal Term and Evergreen Renewal Term shall be
referred to as the “Renewal Terms”); provided, further, that in no event shall
either Party have the right to deliver a Notice of Nonrenewal if and to the
extent VIASPACE’s Net Sales exceed Five Million Dollars ($5,000,000) during the
first applicable Evergreen Renewal Term; Eight Million Dollars ($8,000,000)
during the second applicable Evergreen Renewal Term and Ten Million Dollars
($10,000,000) during the third and subsequent Evergreen Renewal Terms, and to
the extent any such Notice of Nonrenewal is delivered by VGE, the Commercial
License shall convert to a nonexclusive license in those countries in which
VIASPACE is engaged actively in the commercialization of GKG.

 

10.2 Grounds for Termination.

 

(a) Termination by Mutual Agreement. This agreement may be terminated by mutual
written agreement of the Parties.

 

(b) Termination For Cause. Either Party may terminate this Agreement for cause
if the other party materially breaches this Agreement, which breach is not cured
to the reasonable satisfaction of the non-breaching party within thirty (30)
days after written notice from the non-breaching Party specifying the material
breach; provided, however, that in the case of a breach of this Agreement on
account of any failure to pay timely by VIASPACE, the period for cure of any
such breach shall be ten (10) days, with VIASPACE having the right to cure any
such payment default not more than once during any twelve (12) consecutive
calendar monthly period. Consistent with the foregoing, VGE shall have the
right, in its sole and absolute discretion, to cease Delivery of any Giant King
Grass until VIASPACE has cured any such material breach for which it is given
notice under this Agreement; provided, however, that if and to the extent
VIASPACE shall have fully paid for finished product that is the subject of an
invoice, then VGE will nevertheless Deliver such product in accordance with
Article 5.

 

(c) Termination for Insolvency. To the extent permitted by applicable laws,
either Party may terminate this Agreement upon written notice to the other Party
on or after the occurrence of any of the following events: (i) the appointment
of a trustee, receiver or custodian for all or substantially all of the property
of the other Party, which appointment is not dismissed within ninety (90) days,
(ii) the filing of a petition for relief in bankruptcy by the other Party on its
own behalf, or the filing of any such petition against the other Party if the
proceeding is not dismissed or withdrawn within ninety (90) days thereafter, or
(iii) insolvency, dissolution or liquidation of or an assignment for the benefit
of creditors by a Party.



 

(d) Termination of Parent or Grandparent License. If by virtue of any
termination of either the Parent License or Grandparent License, VGE is unable
to otherwise perform its material obligations hereunder, this Agreement may be
terminated by either Party upon ten (10) days written notice.

 



Page 15

 

 

10.3 Consequences of Termination.

 

(a) Termination of Agreement. Upon any termination or other expiration of this
Agreement, among other things, the Commercial License shall terminate and
VIASPACE shall forthwith terminate and cease its use of Giant King Grass and the
VGE IP and any further Commercialization of Giant King Grass in the VIASPACE
Territory. Immediately upon any such termination or expiration, all rights of
VIASPACE to the VGE IP, including, without limitation, the Giant King Grass and
GKG IP, along with any and all other Intellectual Property relating thereto,
shall terminate and revert to VGE.

 

(b) Conversion To Nonexclusive License. In lieu of terminating this Agreement
under Section 10.2(b) above, VGE may, in its sole discretion, elect to convert
this Agreement and the rights hereunder to a nonexclusive license for the
remainder of the applicable Initial Term or Renewal Term, in which event such
nonexclusive license shall be subordinate to the grant thereafter by VGE of any
rights therein to a Third Party and the provisions of Section 2.3 of this
Agreement shall upon and coincident therewith be and become thereafter null and
void as and to the extent otherwise applicable to VGE or any Affiliate thereof
or any third party acting for and on behalf of VGE or any such Affiliate.

 

(c) Return of VGE Property. Promptly upon, but in no event later than 15
consecutive calendar days thereafter, the expiration or earlier termination of
this Agreement, VIASPACE, at VIASPACE’s sole cost and expense, shall transfer,
assign and otherwise deliver unconditionally and irrevocably to VGE all of the
GKG IP, including, without limitation, the GKG Tradename, and any and all books,
records, reports, files, documents and other information relating thereto, and
the VGE IP and any and all other VGE property relating to Giant King Grass and
the Commercialization thereof. VIASPACE acknowledges and agrees that all rights,
title and interest in and to the foregoing shall remain exclusively with VGE
following termination of this Agreement.

 

(d) Reports. VIASPACE shall render an accounting to VGE of any royalties and
other payments that may be due to VGE under the terms of this Agreement.

 

(e) Sublicenses of Licensed Technology. Upon the expiration or earlier
termination of this Agreement, any and all sublicenses, if any, granted under
this Agreement shall terminate except as and to the extent expressly permitted
otherwise thereunder.

 

(f) Bankruptcy or Termination for Cause. In the event this Agreement is properly
terminated under Section 10.2 above by (i) VIASPACE account of either (1) a
material uncured default on the part of VGE pursuant to Section 10.2(b) of this
Agreement, or (2) Bankruptcy on the part of VGE or (ii) either party pursuant to
Section 10.2(d) of this Agreement, then and in either such case, the obligations
of Section 2.2(a) as and to the extent the same shall relate to a Competing
Product shall terminate upon and coincident with the effective date of any such
termination.

 

10.4 Survival. The following Articles and Sections of this Agreement shall
survive termination or expiration of this Agreement: Sections 2.2, 4.3 and
Articles 3, 5, 6, 8, 9, 10, 11 and 12 and any other provision which by its
nature would continue past such expiration or termination.

 



Page 16

 

 

ARTICLE 11

REPRESENTATIONS AND WARRANTIES;

INDEMNIFICATION; LIMITATION ON LIABILITY

 

11.1 Compliance with Laws. VIASPACE shall comply in all material respects with
all laws, regulations and standards applicable to the Commercialization of Giant
King Grass, including, without limitation, the handling, storage, marketing,
distribution and sale thereof, in the VIASPACE Territory. VGE shall comply in
all material respects with all applicable laws regulating the Manufacture GKG
under this Agreement. VGE shall not, and it shall cause its Affiliates and
sublicensee, if any, to not, do anything that would materially adversely affect
the reputation of Giant King Grass within the VGE Territory.

 

11.2 VGE Representations and Warranties. As of the Effective Date, VGE makes the
following representations and warranties to VIASPACE:

 

(a) Status. VGE is a corporation duly organized and validly existing under the
laws of the British Virgin Islands. No action has been taken by the directors,
officers or stockholders of VGE to dissolve VGE. VGE has the corporate power and
authority to enter into this Agreement and to perform all its obligations
hereunder.

 

(b) All Necessary Proceedings. VGE has taken all necessary corporate actions and
proceedings to enable it to enter into this Agreement.

 

(c) No Violation. Subject to Section 8.2 of this Agreement, the execution,
delivery and performance of this Agreement by VGE: (i) does not and will not
violate or conflict with, in any material respect, any applicable law or any
provision of its certificate of incorporation or bylaws; and (ii) does not and
will not, in any material respect, with or without the passage of time or the
giving of notice, result in the breach of, or constitute a default under, any
agreement or obligation between it and any Third Party.

 

11.3 VIASPACE Representations and Warranties. As of the Effective Date, VIASPACE
makes the following representations and warranties to VGE:

 

(a) Status. VIASPACE is a corporation duly organized and validly existing under
the laws of the State of Nevada. No action has been taken by the directors,
officers or shareholders of VIASPACE to dissolve VIASPACE. VIASPACE has the
corporate power to enter into this Agreement and to perform all its obligations
hereunder.

 

(b) All Necessary Proceedings. VIASPACE has taken all necessary corporate
actions and proceedings to enable it to enter into this Agreement.

 

(c) No Violation. The execution, delivery and performance of this Agreement by
VIASPACE: (i) does not and will not violate or conflict with, in any material
respect, applicable law, or any provision of its articles of incorporation or
by-laws; and (ii) does not and will not, with or without the passage of time or
the giving of notice, result in the breach of, or constitute a default under, or
result in the creation of any lien, charge or encumbrance upon any of Giant King
Grass or its property or assets pursuant to any agreement or obligation between
it and any Third Party.

 

(d) Compliance. VIASPACE has and shall continue to comply with all applicable
laws relating to Commercialization, including, without limitation, to the
handling, storage, distribution and sale, of Giant King Grass in the VIASPACE
Territory. VIASPACE shall not, and it shall cause its Affiliates and
sublicensee, if any, to not, do anything that would materially adversely affect
the reputation and goodwill of VGE or of VGE’s Affiliates or materially
adversely affect the reputation of Giant King Grass or the VGE Tradename.

 



Page 17

 

 

11.4 Indemnification by VIASPACE. VIASPACE shall indemnify and hold harmless VGE
and each of its Affiliates and each director, officer, employee, agent,
successor and assign of VGE and each such Affiliate (collectively, the “VGE
Indemnified Parties”), from, against and in respect of any and all Actions and
any liabilities, losses, costs (including costs of investigation, defense and
enforcement of this Agreement), damages, fines, penalties, expenses or amounts
paid in settlement (in each case, including reasonably and actually incurred
attorneys' and experts fees and expenses) of any such Actions asserted by a
Third Party against any of the VGE Indemnified Parties as a result of, arising
out of or relating to, directly or indirectly, any one or all of the following:
(i) Giant King Grass, including, without limitation, the manufacturing, supply,
marketing, sale, distribution or other Commercialization of any Product,
Improvement or Process thereof; (ii) any breach of, or inaccuracy in, any
representation or warranty made by VIASPACE under this Agreement; or (iii) any
breach or violation of any covenant or agreement by VIASPACE or other VIASPACE
Indemnified Party (including under this Section) under or pursuant to this
Agreement.

 

11.5 Indemnification by VGE. VGE shall indemnify and hold harmless VIASPACE and
each of its Affiliates and each director, officer, employee, agent, successor
and assign thereof (collectively, the “VIASPACE Indemnified Parties”), from,
against and in respect of any and all Actions and any liabilities, losses, costs
(including costs of investigation, defense and enforcement of this Agreement),
damages, fines, penalties, expenses or amounts paid in settlement (in each case,
including reasonably and actually incurred attorneys' and experts fees and
expenses) of any such Actions asserted by a Third Party against any of the
VIASPACE Indemnified Parties as a result of, arising out of or relating to,
directly or indirectly, any one or all of the following: (i) any breach of, or
inaccuracy in, any representation or warranty made by VGE in this Agreement; or
(ii) any material breach or violation of any covenant or agreement of VGE or
other VGE Indemnified Party (including under this Section) under or pursuant to
this Agreement.

 

11.6 Indemnification Claims.

 

(a) A person entitled to indemnification under this Section (an “Indemnified
Party”) shall give prompt written notification to the person from whom
indemnification is sought (the “Indemnifying Party”) of the commencement of any
action, suit or proceeding relating to a Third Party claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
claim by a Third Party (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of a Third Party claim as
provided in this Section shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give notice).

 

(b) Within thirty (30) days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim. If the
Indemnifying Party does not assume control of such defense, the Indemnified
Party shall control such defense.

 

(c) The Party not controlling such defense may participate therein at its own
expense; provided, however, that if the Indemnifying Party assumes control of
such defense and the Indemnified Party reasonably concludes, based on advice
from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such action, suit, proceeding or claim,
the Indemnifying Party shall be responsible for the reasonable fees and expenses
of counsel to the Indemnified Party solely in connection therewith; provided,
further, that in no event shall the Indemnifying Party be responsible for the
fees and expenses of more than one counsel in any one jurisdiction for all
Indemnified Parties.

 



Page 18

 

 

(d) The Party controlling such defense shall keep the other Party advised of the
status of such action, suit, proceeding or claim and the defense thereof and
shall consider recommendations made by the other Party with respect thereto.

 

(e) The Indemnified Party shall not agree to any settlement of such action,
suit, proceeding or claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld, delayed, denied or
conditioned. The Indemnifying Party shall not agree to any settlement of such
action, suit, proceeding or claim or consent to any judgment in respect thereof
that does not include a complete and unconditional release of the Indemnified
Party from all liability with respect thereto or that imposes any liability or
obligation on the Indemnified Party without the prior written consent of the
Indemnified Party.

 

11.7 Insurance. Each Party shall, at its sole cost and expense, obtain and keep
in force for the duration of this Agreement general liability insurance. Upon
written request, each Party shall furnish to the other Party a certificate of
insurance signed by an authorized representative of such Party’s insurance
underwriter evidencing the insurance coverage required by this Agreement and
providing, to the extent feasible, for at least thirty (30) days’ prior written
notice to the other Party of any cancellation, termination, material change or
reduction of such insurance coverage.

 

11.8 Disclaimers. EXCEPT AS EXPRESSLY WARRANTED IN THIS AGREEMENT, INCLUDING
THIS ARTICLE, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT
TO THE PRODUCTSS, EXPRESS OR IMPLIED, IN ANY MANNER AND EITHER IN FACT OR BY
OPERATION OF LAW, AND SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY
WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, COURSE OF DEALING, COURSE OF PERFORMANCE,
USAGE OF TRADE OR NONINFRINGEMENT. Without limiting the foregoing, both Parties
acknowledge that they have not and are not relying upon any implied warranty of
any kind or upon any representation or warranty except as expressly warranted in
this Agreement.

 

11.9 Limitation on Liability. EXCEPT TO THE EXTENT ARISING OUT OF ANY (a)
VIOLATION OF THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS, (b) CRIMINAL
VIOLATION OF APPLICABLE LAWS, (c) GROSS NEGLIGENCE, FRAUD OR INTENTIONAL OR
WILFUL MISCONDUCT (d) OR DISCLOSURE OF CONFIDENTIAL INFORMATION IN BREACH OF
THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR EXEMPLARY,
INCIDENTAL, INDIRECT, PUNITIVE, CONSEQUENTIAL OR SPECIAL DAMAGES OF ANY TYPE OR
AMOUNT (INCLUDING, WITHOUT LIMITATION, LOST PROFITS) ARISING OUT OF ITS BREACH
OF ANY PROVISION IN THIS AGREEMENT (INCLUDING WITHOUT LIMITATION, THE
PERFORMANCE OR FAILURE TO PERFORM HEREUNDER), EVEN IF SUCH DAMAGES WERE
FORESEEABLE AND WHETHER SUCH DAMAGES ARISE IN TORT, IN CONTRACT OR OTHERWISE.
VGE’S AGGREGATE LIABILITY TO VIASPACE ARISING FROM THIS AGREEMENT, WHETHER IN
CONTRACT OR TORT, WILL NOT EXCEED THE AMOUNTS PAID BY VIASPACE FOR THE PURCHASE
OF PRODUCTS THAT IT IS UNABLE TO SELL WITHIN THE TERRITORY.

 



Page 19

 

 

ARTICLE 12

MISCELLANEOUS

 

12.1 Force Majeure. Other than the performance obligations under Articles 6 and
9 and Section 12.14 of this Agreement, any delay in the performance of any of
the duties or obligations of either Party shall not be considered a breach of
this Agreement and the time required for performance shall be extended for a
period equal to the period of such delay, provided that such delay has been
caused by or is the result of any (a) acts of a public enemy, insurrections,
riots, embargoes, failures or delays by vendors, labor disputes, including
strikes, lockouts, job actions, boycotts, fires, explosions, floods, shortages
of material or energy so long as all such acts are without the fault or
negligence of and beyond the reasonable control of the Party claiming such
excuse from performance or (b) acts of God. The Party claiming any such excuse
shall give prompt notice to the other Party of such cause, and shall promptly
take whatever reasonable steps are necessary to relieve the effect of such
cause.

 

12.2 Notices. All notices hereunder shall be delivered as follows: (a) by
facsimile and confirmed by first class mail (postage prepaid); (b) by registered
or certified mail (postage prepaid); or (c) by overnight courier service, to the
following addresses of the respective Parties:

 

 

If to VIASPACE, to:

 

VIASPACE, Inc.

382 N. Lemon Ave., Suite 364

Walnut, CA 91789

Telephone: 626-768-3360

Facsimile: 626-578-9063

 

 

With a copy to:

 

LKP Global Law LLP

1901 Avenue of the Stars, Suite 480

Los Angeles, CA 90067

Telephone: 424-239-1890

Facsimile: 424-239-1882

Attn: Ryan Hong

If to VGE, to:

 

VIASPACE Green Energy, Inc.

Mr. Sung Chang

131 Bells Ferry Lane

Marietta, Georgia 30066

ATTN: President




With a copy to:

 

McDaniel Law Group, PC

P.O. Box 681235

Marietta, Georgia 30068

Attn: Mr. Frank McDaniel, Esq.



 

 Notices shall be effective upon receipt if delivered personally or by facsimile
and confirmed by first class mail, on the third Business Day following the date
of registered or certified mailing or on the first Business Day following the
date of delivery to the overnight courier. A Party may change its address listed
above by written notice to the other Party.

 

12.3 Governing Law. The laws of the State of Georgia, United States of America
shall govern this Agreement; except, however, that with respect to any dispute
that may arise under this Agreement in connection with a Party’s Intellectual
Property Rights, including, without limitation, the enforceability of
restrictive covenants with respect thereto, such dispute shall to the extent it
may be otherwise governed by the laws of the various states, shall in such a
case be governed by the laws of the State of Georgia, disregarding such states’
conflict of law provisions. The Parties disclaim application of the United
Nations Convention on Contracts for the International Sale of Goods.

 



Page 20

 

 

12.4 Alternative Dispute Resolution. Both Parties will attempt to settle any
claim arising out of this Agreement through good-faith negotiation. The
following process will be used to resolve disputes. The Parties will submit the
dispute in writing to a senior executive from each Party. If those attempts
fail, either Party may demand non-binding mediation, the cost of which will be
shared equally by the Parties, except that each Party will pay its own
attorney’s fees. Within thirty (30) days after written notice demanding
mediation, the Parties will in good faith choose a mutually acceptable mediator.
If the dispute cannot be resolved through mediation within ninety days, either
Party may submit the dispute to a court of competent jurisdiction. Use of any
dispute resolution procedure will not be construed under the doctrines of
laches, waiver, or estoppel to adversely affect the rights of either Party.
Either Party may resort to judicial proceedings for intellectual property
disputes or if interim relief is necessary to prevent serious and irreparable
injury.

 

12.5 Venue and Jurisdiction. The transactions contemplated in this Security
Agreement shall be governed as to validity, interpretation, construction,
effect, and in all other respects by the laws of the State of Georgia, without
regard to the conflicts of laws principals thereof. Each of the Parties
irrevocably submits to the exclusive jurisdiction of the courts of the State of
Georgia located in the County of Cobb and the United States District Court in
and for the Northern District of Georgia for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated thereby. Each Party irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court, irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts, and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

12.6 Waiver of Jury Trial. EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY
ISSUE BY JURY.

 

12.7 Claim for Attorneys Fees In the event any attorney is employed by any Party
to this Agreement with regard to any legal action, arbitration or other
proceeding brought by any Party to this Agreement for the enforcement of this
Agreement or because of an alleged dispute, breach, default or misrepresentation
in connection with any of the provisions of this Agreement, then the prevailing
Party, whether at trial or upon appeal, and in addition to any other relief to
which the prevailing Party may be granted, shall be entitled to recover from the
losing Party all costs, expenses, and a reasonable sum for attorney fees
incurred by the prevailing Party in bringing or defending such action,
arbitration, or proceeding, and in enforcing any judgment granted therein, all
of which costs, expenses and attorneys fees shall be deemed to have accrued upon
the commencement of such action and shall be paid whether or not such action is
prosecuted to judgment. Any judgment or order entered in such matter shall
contain a specific provision providing for the recovery by the prevailing Party
of attorney fees, costs, and expenses incurred in enforcing such judgment. For
purposes of this Section, attorney fees shall include, without limitation, fees
incurred in the following: post-judgment motions; contempt proceedings;
garnishment, levy, and debtor and third Party examinations; discovery; and
bankruptcy litigation.

 

12.8 Assignment. Neither this Agreement nor any of the rights or obligations of
VIASPACE may be assigned, encumbered, sublicensed or otherwise transferred by
VIASPACE, without the prior written consent of VGE, in its discretion; provided,
however, that VIASPACE, without such consent, may assign this Agreement in
connection with the transfer or sale of substantially all of its business or
assets to which this Agreement pertains or in the event of its merger or
consolidation with another company, except, however, that in no event shall this
Agreement to assigned to any Person who is engaged in business activities
involving any Competitive Product. Any permitted assignee of VIASPACE shall
assume all obligations of VIASPACE under this Agreement. No assignment shall
relieve VIASPACE of responsibility for the performance of any accrued obligation
which VIASPACE then has hereunder. Any attempted assignment in violation of this
provision is void. This Agreement may be assigned by VGE in its sole discretion
without prior notice.

 



Page 21

 

 

12.9 Successors. This Agreement and the provisions hereof shall inure to the
benefit of and be binding upon each Party and its successors and assigns.

 

12.10 Entire Agreement; Amendments. Unless the Parties otherwise agree in
writing, this Agreement and the attached Exhibits represent the Parties’ entire
understanding, and supersede all previous and contemporaneous agreements between
the Parties, with respect to the subject matter contained herein. Each attached
Exhibit is incorporated into this Agreement by reference. There are no promises,
terms or conditions, oral or written, expressed or implied, other than those
contained in this Agreement and/or the attached Exhibits. Except as expressly
provided in this Agreement, this Agreement and each Exhibit may be modified or
amended only by the Parties’ written agreement.

 

12.11 Exhibits. All Exhibits or descriptions referred to in this Agreement are
expressly incorporated herein by reference and set forth in full, whether or not
attached hereto.

 

12.12 Waiver; Severability. No delay or waiver (or single or partial exercise)
on the part of either Party on any one or more occasions in exercising any
right, power or privilege hereunder shall operate as a waiver thereof or of any
other right, power or privilege hereunder. Any such waiver shall be made in
writing. If any provision of this Agreement or any Exhibit is held to be invalid
or unenforceable to any extent, then: (a) such provision shall be interpreted,
construed or reformed to the extent reasonably required to render it valid,
enforceable and consistent with the Parties’ original intent underlying such
provision and (b) such invalidity or unenforceability shall not affect any other
provision of this Agreement or any other agreement between the Parties.

 

12.13 Equitable Relief. Each party hereby acknowledges that its breach of this
Agreement would cause irreparable harm and significant injury to the other party
that may be difficult to ascertain and that a remedy at law would be inadequate.
Accordingly, each party shall have the right to seek and obtain injunctive
relief to enforce obligations under the Agreement in addition to any other
rights and remedies it may have, with the defending Party in such case waiving
the right it may otherwise have to requiring the posting of a bond; provided,
however, each party, shall have the right to immediately seek and obtain
injunctive relief without any written notice to the other party or if such
breach is of a nature that is not subject to cure or is otherwise based on any
violation of applicable law or a breach of any covenant pursuant to which a
Party agrees to refrain from any act under this Agreement, including, without
limitation, Article 2, 9 or Section 12.15 of this Agreement.

 

12.14 Independent Contractor. The Parties are independent contractors and
nothing contained in this Agreement shall be construed to place them in the
relationship of partners, principal and agent, employer/employee or joint
venturer. Neither Party shall have power or right to bind or obligate the other,
nor hold itself out as having such authority.

 

12.15 No Third Party Beneficiaries. This Agreement is not intended to confer
upon any person other than the Parties hereto any rights or remedies hereunder;
provided, however, that Sung Chang or his designee shall be a third party
beneficiary under this Agreement for purposes of the right and enforcement
thereof the to be paid timely by VIASPACE the Legal Fees as set forth in Section
6.1 of this Agreement.

 



Page 22

 

 

12.16 Restrictive Covenant. Neither Party (nor any of its Affiliates) shall,
except with the prior written consent of the other, during the Term and for a
period of two (2) years thereafter, solicit, employ or hire any employee then
employed by the other Party, or any employee that has been in the other Party’s
employ ninety (90) days prior to the date of expiration or termination of this
Agreement.

 

12.17 Construction; Headings. This Agreement and all attached Exhibits shall be
deemed to have been drafted by both Parties and shall not be construed against
either Party as the draftsperson hereof. All section titles or headings
contained in this Agreement and any Exhibit are for convenience only, shall not
be deemed a part hereof or thereof and shall not affect the meaning or
interpretation of this Agreement or any Exhibit. In this Agreement, the words
“including” and “includes” shall be deemed to be followed by the phrase “without
limitation.”

 

12.18 Counterparts. This Agreement and any amendment hereto, may be executed in
multiple counterparts, each of which shall be deemed an original Agreement, and
all of which shall constitute a single Agreement, by and among each of the
Parties hereto.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

VIASPACE

 

VIASPACE Inc.

 

By:___/s/ Carl Kukkonen___

Name: Carl Kukkonen

Title: CEO

VGE

 

VIASPACE Green Energy, Inc.

 

By:__/s/ Sung Chang_______

Name: Sung Chang

Title: President

 

 

 

 

Page 23

 



 

EXHIBIT “A”

 

VIASPACE, INC.

BUSINESS PROTECTION AGREEMENT

WITH [EMPLOYEE][CONSULTANT]

 

THIS BUSINESS PROTECTION AGREEMENT (the “Agreement”) is made and entered into as
of the __ day of September 2012 (the “Effective Date”), by and between VIASPACE,
Inc., a Nevada corporation doing business within the State of [____] (the
“Company”) and [_____________], an individual residing in the State of [______]
(“[Consultant][Employee]”). Company and [Consultant][Employee] are sometimes
individually referred to in this Agreement as a “Party” and collectively as the
“Parties.”

 

Each of the Parties hereby acknowledges that it has entered into, is entering
into or as soon as reasonably practicable will enter into [a consulting or other
independent contractor relationship][an employment relationship], pursuant to
which [Consultant][Employee] will be engaged by Company to render certain
services for and on behalf of Company and its Affiliate (the
“[Consulting][Employment] Relationship”). Except as otherwise provided in this
Agreement, (a) the terms and conditions for such [Consulting][Employment]
Relationship (e.g., scope of services, compensation and the duration for which
such services shall be rendered) are to be evidenced in a separate agreement,
whether oral or in writing (the “Services Agreement”) and (b) capitalized terms
and phrases shall have the meaning ascribed thereto in that certain attachment
entitled “Attachment 1, Definitions,” which attachment is made a part hereof and
incorporated herein.

 

In consideration of the benefits each Party is to receive or receives as a
result of the [Consulting][Employment] Relationship, the sum of One Dollar
($1.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound by this Agreement, hereto hereby agree as follows:

 

1. Restrictive Covenants.



 

(a) Nondisclosure.

 

(i) In General. [Consultant][Employee] acknowledges that it may be exposed to
certain Confidential Information and Trade Secrets and the Intellectual Property
Rights thereto during the Term, and its unauthorized use or disclosure of such
information, data or rights could cause immediate and irreparable harm to
Company or an Affiliate or a Business Client thereof. Accordingly, except to the
extent that it is required to use such property, information, technology or data
to perform its obligations under the [Consulting][Employment] Relationship,
[Consultant][Employee] agrees [and agrees to cause its Designated
Representatives (as defined below)] to strictly maintain the confidentiality,
including, without limitation, to refrain, directly or indirectly, from
releasing, publishing, revealing or otherwise disclosing to any other Person,
any and all such Confidential Information during the Term and for a period of
(1) in the case of Confidential Information, [five (5)] years immediately
thereafter and (2) in the case of Trade Secrets, for the entire period during
which, if longer than five years, such information shall continue constitute a
Trade Secret, without the express and duly authorized written consent of
Company, which consent may be withheld, delayed, denied or conditioned in
Company’s sole and absolute discretion.

 



Page 24

 

 

(ii) [Consultant Disclosure to Designated Representatives. Without limiting the
generality of the foregoing, Consultant may disclose the Confidential
Information to only (1)(A) its directors, officers or employees who prior to any
such disclosure shall have agreed in writing to the terms and conditions of this
Agreement (or are otherwise obligated to be subject to such terms and
conditions), pursuant to which, among other things, such Persons have agreed to
both maintain such Confidential Information in strict confidence and exclusively
use such Confidential Information solely for the Consulting Relationship and (B)
agents who are obligated to Consultant under fiduciary standards of
confidentiality (i.e., attorneys, licensed accountants and CPA’s)(collectively,
the “Designated Representatives”) and (2) who are thereafter provided such
Confidential Information only on a “need-to-know” basis for the
[Consulting][Employment] Relationship. Consultant agrees to and shall be
responsible for any breach of this Agreement by itself or any Person to whom it
may have made a disclosure of the Confidential Information of Company or an
Affiliate, including, without limitation, any of its Designated
Representatives.]

 

(iii) Exception to Confidentiality Obligation. The confidentiality obligations
hereunder shall not apply to information that can be demonstrated by
[Consultant][Employee] to:

 

(1) Have been developed independently of Company or any Affiliate by or known to
[Consultant][Employee] prior to the earlier of (1) the Effective Date of this
Agreement or (2) the [Consulting][Employment] Relationship, and not otherwise
assigned, transferred or otherwise conveyed to Company or any Affiliate under
this Agreement or any other agreement;

 

(2) Have been rightfully received by [Consultant][Employee] in accordance with
this Agreement after disclosure to Company by a third party who did not require
Company or any Affiliate or [Consultant][Employee] to hold it in confidence or
limit its use and who did not acquire it, directly or indirectly, from the
Company or any Affiliate under a continuing obligation of confidence; or

 

(3) Have been in the public domain as of the date of this Agreement, or comes
into the public domain during the term of this Agreement through no fault of
[Consultant][Employee].

 

(iv) Procedure for Compelled Disclosure. In the event Consultant or its
Designated Representatives are legally required or compelled by law, regulation
or other legal process to disclose any of the Confidential Information of
Company or an Affiliate, Consultant shall and shall cause its Designated
Representative to: (1) provide prompt prior written notice of such requirement
to Company, (2) afford Company an opportunity to oppose, limit or secure
confidential treatment for such disclosure, and (3) if Company is unsuccessful
in its efforts pursuant to clause (2), furnish only that portion of the
Confidential Information, which it is legally required to disclose as advised by
its legal counsel.]

 

(b) Limitations on Use. Except to the extent it is otherwise required to use the
Intellectual Property of Company or any Affiliate in the performance of its
obligations under the [Consulting][Employment] Relationship,
[Consultant][Employee], directly or indirectly, shall not and shall not attempt
to, use or modify for use or otherwise reverse engineer or decompile, for any
purpose whatsoever or for any Person any of the Intellectual Property
(including, without limitation, any process, procedure, software, hardware,
firmware or other technology programs) of Company or any Affiliate during the
Term of this Agreement or at any time thereafter, without the express and duly
authorized written consent of Company, which consent may be withheld, delayed,
denied or conditioned in Company’s sole and absolute discretion. As between the
Parties, [Consultant][Employee] further agrees that any and all Intellectual
Property of Company or any Affiliate shall remain the sole and exclusive
property of Company, and [Consultant][Employee] shall not have or acquire any
ownership or other interest or rights therein.

 



Page 25

 

 

(c) Limitation on Solicitation of Business Clients and Personnel. Without the
prior written consent of Company, which consent may be withheld, delayed, denied
or conditioned in Company’s sole and absolute discretion, [Consultant][Employee]
shall not, directly or indirectly, alone or in conjunction with any other
Person, during the Term and for a period of two (2) years immediately
thereafter:

 

(i) Solicit any Business Client (1) to which Company or any Affiliate is
providing or actively seeking to provide services or products and (2)(A) with
whom or which [Consultant][Employee] had material contact during the Term or (B)
with respect to whom or which [Consultant][Employee] was provided Confidential
Information or Trade Secrets by Company or any Affiliate during the Term, for
the purpose of providing such Business Client products or services that are
substantially similar to or competitive with the Restricted Business;

 

(ii) Solicit any Business Partner with whom or which [Consultant][Employee] had
material contact during the Term or with respect to whom or which
[Consultant][Employee] was provided Confidential Information or Trade Secrets by
Company or any Affiliate during the Term, for the purpose of encouraging such
Person to sever its employment or other contractual relationship, whether oral
or written, with Company or an Affiliate, or

 

(iii) Hire, engage or otherwise retain (1) an Company Service Partner or (2) any
Person who was an Company Service Partner within that six (6) consecutive
calendar month period immediately preceding the Termination Date, to perform
services of a nature substantially similar to that which such Company Service
Partner performed for Company or any Affiliate within that one (1) year period
prior to any such hiring, engagement or other retention or attempted hiring,
engagement or other retention by [Consultant][Employee].

 

(d) Non-Disparagement. During the Term and for a period of two (2) years
immediately following the Termination Date, [Consultant][Employee] shall not
engage in the public or private disparagement or criticism, including, without
limitation, by way of preparing or publishing (or both) articles or other
written materials, of or about Company or any Affiliate or any business methods,
practice, operation, program, product or service or any officer, director,
employee, consultant, or agent thereof.

 

(e) Duty to Provide Notice. Company or any Affiliate shall have the right to
inform any other third-party that Company or any such Affiliate believes that
such third party to be contemplating or participating with
[Consultant][Employee] in the use of or receiving from [Consultant][Employee]
services or information in violation of this Agreement or the rights of Company
or any Affiliate hereunder, and that participation by any such third-party with
[Consultant][Employee] in activities in violation of this Agreement may give
rise to claims by Company or an Affiliate against such third-party.

 

2. Assignment of Work Product.

 

(a) Work for Hire. [Consultant][Employee] further acknowledges that all original
works of authorship that are made by it (solely or jointly with others) during
the Term and within the scope of the [Consulting][Employment] Relationship shall
constitute, as between the Parties, the sole and exclusive property of Company
and protectable by it under applicable copyright laws. As between the Parties,
Company owns and shall own, and [Consultant][Employee] hereby agrees to assign
and assigns to Company any and all of such Work Product to the fullest extent
allowable by law, and [Consultant][Employee] shall promptly disclose, but in no
event later than ten (10) consecutive business days following creation,
invention or discovery thereof, all such Work Product to Company. In no event
shall [Consultant][Employee] use in connection with the [Consulting][Employment]
Relationship or otherwise disclose to Company or any Affiliate or any Business
Partner all or any part of the confidential information, trade secrets or
Intellectual Property owned or in which rights are held to the exclusion of
Company by either [Consultant][Employee] (including, without limitation, the
Excluded Property) or any third-party, without the prior written consent of
Company, which consent may be withheld, delayed, denied or conditioned in its
sole and absolute discretion.

 



Page 26

 

 

(b) Moral Rights. To the extent [Consultant][Employee] retains any Moral Rights
in and to any Work Product, [Consultant][Employee] hereby waives such Moral
Rights and consents to any action with respect to such Moral Rights by or
authorized by Company or any Affiliate and specifically grants to Company or any
Affiliate the right to alter such Work Products. [Consultant][Employee] will
confirm any such waivers and consents from time to time as requested by Company
or any Affiliate.

 

3. Assistance in Securing Intellectual Property Rights.

 

(a) In General. [Consultant][Employee] will assist Company or any Affiliate (or
both) in every proper way to obtain and from time to time enforce United States
and foreign Intellectual Property Rights relating to Work Product in any and all
countries. To that end, [Consultant][Employee] will execute, verify, and deliver
such documents and perform such other acts (including appearances as a witness)
as Company or any Affiliate may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Intellectual
Property Rights and the assignment thereof. In addition, upon the request of
Company or any Affiliate, [Consultant][Employee] shall execute, verify, and
deliver assignments of such Intellectual Property Rights to Company or its
designee. [Consultant][Employee]’s obligation to assist Company or any Affiliate
(or both) with respect to Intellectual Property Rights relating to such Work
Product in any and all countries shall continue beyond the Termination Date.

 

(b) Limited Power of Attorney. In the event Company or any Affiliate is unable
for any reason, after reasonable effort, to secure [Consultant][Employee]’s
signature on any document needed in connection with the actions specified in the
preceding paragraph, [Consultant][Employee] hereby irrevocably designates and
appoints Company and its duly authorized officers and agents as its agent and
attorney in fact, coupled with an interest, to act for and on its behalf to
execute, verify, and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph thereon with
the same legal force and effect as if executed by [Consultant][Employee] .
[Consultant][Employee] hereby waives and quitclaims to Company any and all
claims, of any nature whatsoever, that [Consultant][Employee] now or may
hereafter have for infringement of any Intellectual Property Rights assigned
hereunder to Company.

 

4. No Conflicting Obligation. [Consultant][Employee] represents that its
performance of its obligations under this Agreement and under the
[Consulting][Employment] Relationship does not and will not breach any agreement
between it and any other Person. [Consultant][Employee] has not entered into,
and it agrees it will not enter into, any agreement either written or oral in
conflict herewith. [Consultant][Employee] shall, during the Term of the
[Consulting][Employment] Relationship, diligently promote the interests of
Company and each Affiliate. [Consultant][Employee] shall serve Company and each
Affiliate to the best of its ability, faithfully, honestly, diligently,
efficiently and professionally and in compliance with any and all applicable
rules, regulations and laws.

 



Page 27

 

 

5. Company Property. Upon the earlier to occur of any request by Company or any
Affiliate (or both) or the Termination Date, [Consultant][Employee] shall
promptly deliver, but in no event later than ten (10) consecutive business days,
to Company all drawings, Work Product and other Intellectual Property owned by
or in which rights are held by Company or any Affiliate (and regardless of
whether any of the foregoing is kept in physical or electronic form), including,
without limitation, any Confidential Information and Trade Secrets.
[Consultant][Employee] further agrees that it has no right in or to any property
owned, licensed, or otherwise controlled by Company or any Affiliate, whether
such property is situated on the premises of Company or any Affiliate or
otherwise and, in particular, has no right of privacy or expectation thereof in
or to any computer provided by Company to [Consultant][Employee] or any disks
and other storage media relating thereto, filing cabinets or other work areas,
all of which being subject to inspection by Company personnel at any time with
or without notice.

 

6. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if personally served or if telecopied (if telecopied on a business day
and during business hours at the place of receipt and if receipt is confirmed)
or three (3) days after mailed if mailed by reputable international overnight
delivery service, postage prepaid and in any event addressed to the address set
forth in the signature clause to this Agreement or to such other address as
shall be designated by written notice issued pursuant hereto.

 

7. Remedies; Damages, Injunctions and Specific Performance.

 

(a) Ancillary Agreement. This Agreement shall be construed as an agreement
ancillary to the Services Agreement, written or oral, entered into by and
between the Parties otherwise evidencing the [Consulting][Employment]
Relationship, and the existence of any claim or cause of action of
[Consultant][Employee] against Company or any Affiliate, whether predicated on
the Services Agreement or otherwise, shall not constitute a defense to the
enforcement by Company of this Agreement.

 

(b) Survival. It is expressly understood and agreed that the covenants,
agreements and services to be rendered and performed by [Consultant][Employee]
under this Agreement shall survive any termination or expiration of this
Agreement, whether voluntary or involuntary, with or without cause, and are
special, unique, and of an extraordinary character.

 

(c) Remedies. In the event of any default, breach or threatened breach by
[Consultant][Employee] of this Agreement, Company shall be entitled, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either at law or in equity, and shall be entitled to such relief
as may be available to it pursuant hereto, at law or in equity, including,
without limitation: (i) damages for any breach of this Agreement; (ii) an order
for the specific performance hereof by [Consultant][Employee]; or (iii) an order
enjoining [Consultant][Employee] from breaching such provisions, without bond
and without prejudice to any other rights and remedies that Company or any
Affiliate may have for a breach of this Agreement.

 

(d) Tolling. [Consultant][Employee] hereby expressly acknowledges and agrees
that in the event the enforceability of any of the terms of this Agreement shall
be challenged in court or pursuant to arbitration and [Consultant][Employee] is
not enjoined (either temporarily or permanently) from breaching any of the
restraints set forth in this Agreement, then if a court of competent
jurisdiction or arbitration panel finds subsequently that the challenged
restraint is enforceable, the time period of the restraint shall be deemed
tolled upon the filing of the lawsuit challenging the enforceability of the
restraint until the dispute is finally resolved and all periods of appeal have
expired.

 



Page 28

 

 

(e) Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

 

(f) Governing Law; Waiver of Jury Trial and Election of Venue.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF [_____] APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED IN SUCH
STATE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.

 

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMMERCIAL MATTERS, INCLUDING UNDER
THIS AGREEMENT, ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES (IF ANY)
BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT OR MATTERS RELATED HERETO.

 

THE PARTIES HEREBY AGREE TO SUBMIT TO THE VENUE AND JURISDICTION OF THE SUPERIOR
COURTS IN AND FOR THE COUNTY OF [_____], STATE OF [_____], USA, OR THE FEDERAL
DISTRICT COURT IN AND FOR THE ______ DISTRICT OF ______, USA, IN WHICH ANY LEGAL
ACTION BY EITHER PARTY TO ENFORE OR DEFEND RIGHTS UNDER THIS AGREEMENT SHALL BE
BROUGHT AND WHICH SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OVER ANY SUCH LEGAL
ACTION.

 

8. Miscellaneous. This Agreement, together with the Services Agreement, if any,
contains the complete agreement concerning the [Consulting][Employment]
Relationship between Company or any Affiliate and [Consultant][Employee] as of
the date hereof. The waiver by any party to this Agreement of a default or
breach of any Section, subsection or provision of this Agreement shall not
operate or be construed as a waiver of any prior or subsequent default or breach
of the same or of a different Section, subsection or provision by any party
hereto. Should any provision of this Agreement require judicial interpretation,
the parties hereto agree that the court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against one party by reason of the rule of construction that a
document is to be more strictly construed against the party that itself, or
through its agent, prepared the same, and it is expressly agreed and
acknowledged that Company and [Consultant][Employee] and each of it and its
[Consultant][Employee]s, legal and otherwise, have participated in the
preparation hereof. All Sections, subsections, paragraphs, terms and provisions
of this Agreement are severable, and the unenforceability or invalidity of any
of the terms, provisions, Sections, subsections or paragraphs of this Agreement
shall not affect the validity or enforceability of the remaining terms,
provisions, Sections, subsections or paragraphs of this Agreement, but such
remaining terms, provisions, Sections, subsections or paragraphs shall be
interpreted and construed in such a manner as to carry out fully the intention
of the Parties. The Section headings in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation hereof. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute one and the
same instrument. The rights and obligations of Company or any Affiliate under
this Agreement shall inure to the benefit of and shall be binding upon any
affiliate, successor or assign of or to the business of Company or any
Affiliate. Neither this Agreement nor any rights or obligations of
[Consultant][Employee] shall be transferable or assignable by
[Consultant][Employee] without Company's prior written consent, and any
attempted transfer or assignment hereof by [Consultant][Employee] not in
accordance herewith shall be null and void.

 



Page 29

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on the date first set forth above.

 

Company

 

VIASPACE, Inc.

 

Signature:                                    

Printed Name: Mr. _______________

Title: President

Address:

 

[CONSULTANT][EMPLOYEE]

 



[_________]

 

Signature: ____________________________

Printed Name:

Address:

 

 

 

Page 30

 



 

ATTACHMENT 1

TO

BUSINESS PROTECTION AGREEMENT

 

DEFINITIONS

 

For purposes of this Agreement, the following terms and phrases shall have the
meaning ascribed thereto:

 

“Affiliate” means, with respect to Company, a Person, directly or indirectly,
whether before, as of or following the Effective Date, that controls, is
controlled by or is under common control with Company. For purposes of this
definition, “control” shall mean beneficial ownership (direct or indirect) of
more than 50% of the outstanding voting stock or other voting rights entitled to
elect directors (or in the case of an entity that is not a corporation the
election or appointment of the corresponding managing authority).

 

“Business Client” shall mean any Person who or that is an actual or prospective
purchaser of either the services or products offered by Company or an Affiliate
(i.e., a client or customer).

 

“Business Partner” shall mean any Business Client, vendor, supplier, investor,
lender, Service Partner with which Company or any Affiliate maintains or
undertakes to develop or maintain a business relationship.

 

“Company Service Partner” shall mean any Person other than
[Consultant][Employee] who rendered services as either an consultant or
independent contractor, whether under the terms of an agreement substantially
similar to this Agreement or otherwise, for and on behalf of Company or any
Affiliate and with whom [Consultant][Employee] has material contact during the
Term of this Agreement.

 

“Confidential Information” shall mean any and all Intellectual Property or other
tangible or intangible property owned, licensed or otherwise controlled by
Company or any Affiliate or any Business Client and the Intellectual Property
Rights thereto, which is of tangible or intangible value to Company or any
Affiliate or any Business Client and is not public information or is not
generally known or available to the competitors of either Company or any
Affiliate or of an Business Client, but is known only to Company or any
Affiliate or any Business Client or any [Consultant][Employee], independent
contractor or agent thereof to whom such information must be confided in order
to apply it to the uses intended.

 

“Developments” shall mean any ideas, compositions, concepts, inventions,
modifications, discoveries, designs, developments, improvements, processes,
specifications, drawings, work of authorships, algorithms, documentations,
formulae, data, techniques, know-how, source codes and object codes and other
computer codes and software programs and related documentation, technologies,
research and other Intellectual Property any and all Intellectual Property
Rights therein or thereto (whether or not patentable or registerable under
copyright, trademark or similar statutes or subject to analogous protection);
provided, however, that in no event shall the term “Developments” include the
Excluded Property.

 

“Excluded Property” shall mean those items of personal property either owned by
[Consultant][Employee] or to which [Consultant][Employee] has exclusive rights
and listed on Schedule “1,” entitled “Excluded Property,” which is attached
hereto and made a part hereof.

 



Page 31

 

 

“Intellectual Property” shall mean all of the following in any jurisdiction
throughout the world: (a) all Developments (whether patentable or unpatentable
and whether or not reduced to practice) and all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof; (b) all trademarks, service marks, trade dress, logos,
slogans, trade names, corporate names, Internet domain names, and rights in
telephone numbers, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith; (c) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith; (d) all mask works and all applications,
registrations, and renewals in connection therewith; (e) Work Product and Moral
Rights; (f) all business plans, methods, practices, concepts and opportunities,
whether actual or prospective; business and financial information and records,
including, without limitation, accounting records, tax returns, financial
statements, projections, forecasts or other budgets, other financial data or
plans, business plans and strategies; advertising and promotional materials,
products and product plans, pricing or other strategies, whether implemented or
not; (g) Health Information (as defined in Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”)); (h) the identity of any and all Business
Partners and the compilation of any identifying information relating thereto
(e.g., contact lists); actual or prospective Business Partner-related
information, whether received from or otherwise pertaining to such Business
Partners; (i) computer or data-base files; passwords or other access codes;
software programs, language, algorithms codes; reports; analyses; notes;
interpretations; formulae, processes, technology, inventions, patents; (j) the
terms of this Agreement and any other agreement between the Parties; and (k) the
Intellectual Property Rights to any and all of the foregoing and all copies and
tangible embodiments thereof (in whatever form or medium).

 

“Intellectual Property Rights” shall mean any and all rights in and to
Intellectual Property, including, without limitation, patent rights, copyrights,
sui generis rights, trade secrets, mask work rights and other such rights,
throughout the world.

 

“Moral Rights” shall mean all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist's rights,” “droit moral rights,” or the like.

 

“Person” shall mean any individual, partnership, limited partnership, limited
liability partnership, limited liability company, corporation, trust,
association, non-profit or charitable organization or other entity, or an
unincorporated organization, a governmental entity or any department or agency
thereof.

 

“Restricted Business” shall mean, directly or indirectly,
________________________________.

 

“Term” shall mean that period (a) commencing with the earlier of the (i)
Effective Date or (ii) the date on which the [[Consulting][Employment]
Relationship][Employment Relationship] first commenced and (b) the ending with
the Termination Date.

 

“Termination Date” shall mean the date that coincides with the day on which
services are last performed by [Consultant][Employee] for or on behalf of
Company or any Affiliate under the [[Consulting][Employment]
Relationship][Employment Relationship].

 



Page 32

 

 

“Trade Secrets” shall mean information, including, but not limited to,
Confidential Information, that: (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy (to the extent that applicable law
mandates a definition of “trade secret” inconsistent with the foregoing
definition, then the foregoing definition shall be construed in such a manner as
to be consistent with the mandated definition under applicable law).

 

“Work Product” shall mean any and all Developments (and all Intellectual
Property Rights with respect thereto), whether or not patentable or registerable
under copyright or similar statutes, that were or are developed, made, conceived
or reduced to practice or learned by [Consultant][Employee], either alone or
jointly with others, during the Term or within twelve (12) months following the
Termination Date and any and all of [Consultant][Employee]’s][Employee’s] right,
title, and interest, if any, therein or thereto.

 

 

Page 33

 

 



SCHEDULE 1

TO

BUSINESS PROTECTION AGREEMENT

 

Listing of Excluded Property

 

 

None.

 

 



Page 34

 



 

EXHIBIT “B”

 

ROYALTY PAYMENTS

 

 

Running Royalty:

 

VIASPACE shall pay VGE for and during the Term a royalty of eight percent (8%)
on Net Sales (the “Running Royalty”) made in the VIASPACE Territory. Payment of
the Running Royalty shall be due and owing thirty (30) days following the end of
the first calendar quarter during which such Net Sales are made and each
calendar quarter thereafter, with each such calendar quarter beginning on
January 1st, April 1st, July 1st and October 1st.

 

Conditions for Conditional Renewal Terms.

 

The First Renewal Term: As a condition to the right to renew the Initial Term,
for years three and four following the Effective Date (the “First Renewal
Term”), VIASPACE shall have achieved during the Initial Term the following
milestones as a condition to any such renewal:

 

·One or more fully-executed, third party sales contracts for the sale of Giant
King Grass shall have been entered into during the Initial Term, pursuant to
which VIASPACE is to be paid the aggregate amount of at least $200,000 within
that 24 consecutive monthly period following the signing (the “Initial Sales
Milestone”); and

 

·Two or more, third party growing locations of at least 10 hectares in total
shall have been obtained and planted during the Initial Term, which shall be
subject to the reasonable satisfaction of VGE.

 

The Second Renewal Term: As a condition to the right to renew the First Renewal
Term (for years five and six) of the License, VIASPACE shall have achieved
during the First Renewal Term the following milestones as a condition to any
such renewal:

 

·A total of least three or more (including the above) fully-executed, third
party sales contracts for the sale of Giant King Grass shall have been entered
into during the First Renewal Term, pursuant to which VIASPACE is to be paid the
aggregate amount of $400,000, with not less than $100,000 of the Initial Sales
Milestone having been paid during the First Renewal Term and with the remaining
unpaid balance of the Initial Sales Milestone being paid within six months of
the Second Renewal Term (e.g., in the fifth year) and the Second Sales Milestone
being paid in full within that 24 consecutive monthly period following the
signing of any such third contract; and

 

·A total of at least three or more (including the two above) growing locations
of at least 30 hectares in total shall have been obtained and planted during the
Second Renewal Term, which shall be subject to the reasonable satisfaction of
VGE.

 

Third Renewal Term: As a condition to the right to renew the Second Renewal Term
(for years seven and eight) of the License (the “Third Renewal Term”), VIASPACE
shall have achieved during the Second Renewal Term the following milestones as a
condition to any such renewal:

 



Page 35

 

 

·A total of least four or more (including the above) fully-executed third party
sales contracts for the sale of Giant King Grass shall have been entered into,
pursuant to which VIASPACE is to be paid the aggregate amount of $1,000,000,
with not less than $500,000 having been paid prior to renewal;

 

·A total of at least four or more (including the above) growing locations of at
least 40 hectares in total shall have been obtained and planted, which shall be
subject to the reasonable satisfaction of VGE.

 

Fourth Renewal Term: As a condition to the right to renew the Third Renewal Term
(for years nine and 10) of the License (the “Fourth Renewal Term”), VIASPACE
shall have achieved during the Third Renewal Term the following milestones as a
condition to any such renewal:

 

·A total of least five or more (including the above) fully-executed third party
sales contracts for the sale of Giant King Grass shall have been entered into,
pursuant to which VIASPACE is to be paid the aggregate amount of $1,500,000,
with not less than $750,000 having been paid prior to renewal; and

 

·A total of at least five or more (including the above) growing locations of at
least 50 hectares in total shall have been obtained and planted, which shall be
subject to the reasonable satisfaction of VGE

 

 

 



Page 36

